Citation Nr: 1730181	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, including as a result of a service-connected right knee disability.  

2.  Entitlement to service connection for right sciatica, including as a result of a service-connected right knee disability.  

3.  Entitlement to an increased rating for right knee impairment, previously rated as chondromalacia of the right knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to May 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for lumbar spine and sciatica disorders and denied a rating in excess of 10 percent for a service-connected right knee disorder.  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in January 2016 for further development of the evidence.  This was not adequately accomplished and the case was again remanded in September 2016.  It has now been returned for further appellate consideration.  

As noted in the September 2016 remand, the Veteran has disagreed with a denial of waiver of indebtedness, but this matter has not been fully developed by the Agency of Original Jurisdiction (AOJ) for appellate consideration.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disability was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused or increased in severity by a service-connected disability.  

2.  Chronic sciatica was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, and is not caused or increased in severity by a service-connected disability.  

3.  Throughout the appeal, the Veteran's right knee disability was manifested by pain and 2+ anterior instability that is productive of no more than moderate impairment.  

4.  Throughout the appeal, the Veteran had demonstrated arthritis and range of motion from 0 degrees extension to 130 degrees flexion.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was neither incurred in nor aggravated by service, arthritis of the lumbar spine may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).  

2.  Chronic right leg sciatica was neither incurred in nor aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).  

3.  The criteria for an increased rating in excess of 20 percent for a chronic right knee disability, based upon instability, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2016).  

4.  The criteria for a separate rating of 10 percent for arthritis of the right knee, based upon limitation of motion, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5003 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations, most recently an evaluation of the Veteran's medical records that was conducted in November 2016.  The Board finds that the most recent opinion obtained is adequate.  The most recent opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lumbar Spine Disability and Right Sciatica

The Veteran is claiming service connection for lumbar spine disability and right leg sciatica.  While his primary contention is that these disorders were the result of gait imbalance that resulted from his service-connected right knee disability, the Board will first address the matter of direct and presumptive service connection.  

Review of the record shows that the Veteran's STRs shows no complaint or manifestation of a low back disability or references to sciatica.  They include the results of a medical evaluation board proceeding dated in April 1972.  This shows that a physical examination at that time was normal, with the exception of chondromalacia of the Veteran's right patella.  

Post-service treatment records include reports of VA outpatient treatment dated from 2010 include treatment for complaints of low back pain.  In a July 2010 evaluation for a disability unrelated to this appeal, the Veteran reported having arthritis of the spine and right knee that was chronic, especially in the last five years.  The etiology was listed as "knee injury in service."  

An examination was conducted by VA in July 2010.  At that time, the examiner reviewed a May 2010 MRI study of the lumbar spine that showed multilevel degenerative discopathy/facet joint arthropathies associated with annular disc bulges with secondary central spinal canal stenosis and neuroforaminal narrowing.  The examiner also noted June 2010 neurological examination findings that the Veteran had a history of right lower back pain that radiated down the right leg, down the right posterior thigh, into the anterior surface of the foot.  The pain was constant and worse on walking.  He also seemed to have a history of claudication-type pain and he smoked half a pack of cigarettes per day.  The neurologic examination showed evidence of decreased pin prick and temperature in the L4-L5 distribution on the right.  On current physical examination, the diagnosis was degenerative disc and joint disease of the lumbar spine.  The examiner opined that the condition was not caused by or a result of the Veteran's right knee condition.  The rationale was that the knee function was good, with documented normal gait on all visits until a September 2009 orthopedic note, which was considered to be due to bursitis of the right hip.  There were no documented complaints of right knee pain until a January 2010 notation.  The knee condition had no relationship to the lumbar spine degeneration.  

VA outpatient treatment records show that the Veteran underwent a lumbar laminectomy in February 2011.  In July 2011, it was noted that he continued to have lower extremity radiculopathy despite the surgery.  In March 2012, he continued to have low back pain with sciatic-like pain in the right hip and leg.  

In a January 2012 opinion, the Veteran's private physician rendered diagnoses of back pain, lumbar radiculopathy, lumbar disc herniation, and dextro-convex lumbar scoliosis.  The examiner stated that this was most likely caused by or a result of active duty service disability.  The rationale for this opinion was that the Veteran was favoring his right knee and that "pressure on the left side could possibly relate to the active duty service as far as secondary problem."  

Medical records utilized in a disability determination by the SSA include the results of a May 2013 examination.  At that time, it was noted that the Veteran had full range of motion of the hips, knees and ankles bilaterally.  X-ray studies of the lumbosacral spine showed moderate to severe degenerative osteoarthrosis.  Studies of the right knee were normal.  The pertinent diagnosis was low back pain.  

An examination was conducted by VA in March 2016.  At that time, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  The rationale was that the Veteran denied having had a back injury in service and the examiner was unable to find STR evidence to support service connection.  Regarding secondary service connection, the examiner stated that the low back disability was less likely proximately due to or the result of a service connected condition.  The rationale was that the Veteran had mild chondromalacia with a very benign examination.  There was, therefore, no evidence to support a medical nexus between his service-connected right knee and his back condition.  

In September 2016, the case was returned to the examiner who conducted the March 2016 examination so that a supplemental opinion could be obtained regarding whether it was at least as likely as not that the low back and sciatica disorders were caused or aggravated by the service-connected right knee chondromalacia.  After review of the record, the examiner opined that it was less likely as not that there was a relationship.  The rationale was that there was neither evidence in the medical literature, consensus in the medical community, nor evidence in the specific case that supported a causal/aggravation relationship between the Veteran's knee condition and his low back disorder with sciatica.  The Veteran did have an antalgic gait, but there was no evidence for peripheral neuropathy, which was considered by the examiner to be insufficient to opine a causal/aggravation relationship.  The examiner disagreed with the 2012 private opinion as it was not believed that this was based on the medical evidence.  

An additional medical opinion was obtained by VA in November 2016.  At that time, the examiner thoroughly reviewed the Veteran's medical records and considered the Veteran's lay statements, which were considered to be credible.  After examination and review, it was opined that it was less likely than not that the Veteran's lumbar spine condition and sciatica were related to his service-connected right knee disability.  The rationale included that the Veteran had been diagnosed with chondromalacia of the right knee which was manifested by a minimal loss of 10 degrees of flexion.  This was slight loss of motion that did not contribute to functional loss with no pain on weight bearing.  After reviewing the Veteran's other right knee manifestations, the examiner concluded that there was minimal objective orthopedic-based clinical evidence of changes of the right knee architecture.  The orthopedic and sports medicine literature lacked sufficient orthopedic based clinical study evidence to support a nexus between distal minimal anatomical changes in the architecture of the knee joint and the proximal diffuse lumbar findings such as those found on the most recent MRI study, which had been conducted in December 2015.  Therefore, it was less likely than not that the right knee condition related to the lower back problems.  

The November 2016 examiner went on to comment on the 2012 private examiner opinion that contended that there was a nexus between an antalgic gait cycle and symptomatic lumbar spine complaints.  In this case, however the examiner found that it was less likely than not that the Veteran's lumbar spine condition and sciatica were related to his service-connected right knee disability because of the independent and separate nature of the diseases and the negative findings for an antalgic gait related to a right knee condition and lack of objective orthopedic based neurological and clinical evidence of a nexus between the lumbar spine condition and the minimal right knee clinical findings.  Thus, it was considered that it would be mere speculation to assume a proximal referred pain to the lumbar spine when there was only minor loss of range of motion at the ankle, and normal leg muscle strength despite clear and unmistakable lower lumbar spine pathology and nerve compression.  

Regarding sciatica, the examiner specifically noted that sciatica is defined as nerve root compression from pressure imposed by an intervertebral disc.  It was, therefore, at least as likely as not that the anatomical changes within the intervertebral disc moiety and loss of vertebral joint space directly related to the clinical symptomatology consistent with lower extremity sensory and motor abnormalities mapped to discrete boundaries of a compressed nerve root.  Conversely the current neurological, anatomical, and orthopedic literature lacked sufficient objective neurorthopedically-based clinical evidence to support or relate a nexus between the right knee condition and the proximal nerve compression of the sciatic nerve root fibers.  As such, it was less likely than not that the claimed sciatica related to the service connected right knee condition.  Regarding peripheral neuropathy, the examiner noted that the Veteran's sciatica related to and was caused by his non-service-connected lumbar spine nerve root pathology and complaints of right leg pain rather than peripheral neuropathy.  Finally, the examiner noted that the Veteran asserted that an antalgic gait was secondary to his right knee condition.  The current biomechanical, podiatric, and orthopedic literature, however, lacked sufficient objective analysis and data to support a relationship between the mild clinical right knee changes to the medial joint space found on X-ray studies and chondromalacia, as a cause of diffuse degenerative lumbar spine pathology involving bone, joint, and soft tissue moieties of the lumbar spine and sciatica.  Therefore, it was less likely than not that the Veteran's right knee condition related to or was a nexus for the lower lumbar back and sciatica.  

Regarding direct service connect, the Board notes that there is no indication that the Veteran had a lumbar spine disorder or sciatica during service.  The Veteran does not assert, nor does the record show, that the Veteran sustained a lumbar spine disorder or sciatica during service or that these became manifested within the first post service year.  The only medical opinion that speaks to a possible relationship is negative.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, there is no basis to establish service connection on a direct or chronic disease presumptive basis.  

The Veteran's main contention is that his lumbar spine disorder and sciatica is secondary to his service-connected right knee disorder.  In support of this contention, a 2012 opinion was submitted that states that the fact that the Veteran was favoring his right knee and that "pressure on the left side could possibly relate to the active duty service as far as secondary problem."  By contrast, several opinions have been rendered that individually found that there is no relationship between the Veteran's low back disability or sciatica and his service-connected right knee disorder either directly or by aggravation.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As noted, the Board may not reject medical opinions based on its own medical judgment.  Obert 5 Vet. App. at 30; Colvin 1 Vet. App. at 171.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that the opinions of the VA examiners are more persuasive than that rendered by the private physician in 2012.  The private physician's opinion was based on the right knee disorder causing a gait abnormality.  While the Veteran's right knee disorder is disabling, the evidence does not indicate that he has a gait abnormality that is the result of his service-connected disorder.  Moreover, on most recent examinations, the Veteran's right knee disorder was not shown to be manifested by seriously disabling manifestations.  Finally, the private physician indicated that the right knee disorder "could possibly" cause the low back disability and sciatica.  The Board finds such an opinion to be speculative and similar to an opinion that there "may" be a relationship.  Such an opinion is of little evidentiary value, and amounts to what in essence is "nonevidence" of an etiological relationship to a service-connected disability.  Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.)  By contrast, the VA medical opinions, most particularly the latter opinions, discuss the medical evidence in detail and provide more complete rationales.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a low back disorder or sciatica, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Right Knee Disability 

Service connection for chondromalacia of the right knee was granted by the RO in an April 2003 rating decision.  A 10 percent initial disability rating was awarded as analogous to Code 5257.  The Veteran claimed an increased rating in March 2010 and the evaluation of his right knee was increased to 20 percent based on the same code.  

An examination was conducted by VA in July 2010.  At that time right knee symptoms included giving way and pain, without deformity or instability.  The Veteran also had stiffness and the motion of the joint was affected.  There were no constitutional symptoms of arthritis.  The Veteran was able to walk 1/4 mile without use of an assistive device.  He did walk with an antalgic gait.  Range of motion was from zero degrees extension to 130 degrees flexion.  There was no objective evidence of pain following repetitive motion and no joint ankylosis.  X-ray studies showed mild narrowing of the medial joint space and minimal bony spurring.  The diagnosis was chondromalacia of the right knee.  It was noted that the Veteran was not employed because he was unable to stand due to back pain.  

An examination was conducted by VA in March 2016.  The diagnosis was right knee chondromalacia.  The Veteran reported increasing pain and stiffness in the right knee.  Range of motion was from 0 degrees extension to 130 degrees flexion.  The decreased range of motion did not itself contribute to functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional functional loss.  Muscle strength testing showed decreased muscle strength in the right knee recorded as 4/5 in flexion and extension, but this was partially due to the Veteran's back disorder.  There was no muscle atrophy and no ankylosis.  There was no history of recurrent subluxation or lateral instability and no recurrent effusion.  Joint stability testing did demonstrate some joint instability with 2+ anterior instability.  The Veteran did not have a meniscus condition or surgery.  He used a brace and a cane as an assistive device.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavourably ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Since the Veteran claimed an increased rating for his right knee disorder his disability had been primarily manifested by minimal spurring, range of motion lacking 10 degrees flexion, and 2+ anterior instability of the knee joint.  His disability rating is evaluated as being productive of moderate impairment of the knee joint.  For a rating in excess of 20 percent under code 5257, severe impairment would have to be demonstrated.  The Board does not find that the 2+ instability, without crepitus or other disability, is productive of severe impairment.  The record, however, shows that he does have minimal spurring of the knee joint and less than full range of motion of the knee.  A separate 10 percent rating may be awarded under Code 5003 for noncompensable lack of flexion in the presence of documented arthritis.  With the resolution of reasonable doubt, the Board finds that a separate 10 percent rating is appropriate.  To this extent, the appeal is allowed.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee limitation of flexion is rated as part of the arthritis and directly corresponds to the schedular criteria for the 10 percent evaluation for noncompensable limitation of motion of the knee joint (Code 5003), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The moderate right knee impairment caused by instability (Code 5257) that was noted on the examination report is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's right knee disabilities, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, and receives SSA benefits, a total rating based on individual unemployability (TDIU) is not raised by the record.  The examination in 2010 specifically found that any unemployability is the result of his non-service-connected back disability.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

Service connection for a lumbar spine disability, including as a result of a service-connected right knee disability, is denied.  

Service connection for right sciatica, including as a result of a service-connected right knee disability, is denied.  

An increased rating in excess of 20 percent for right knee impairment, based upon instability, is denied.  

A separate 10 percent rating for arthritis with limitation of motion of the right knee is granted, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


